Exhibit 10.6


SHARE PURCHASE AGREEMENT
 
This SHARE PURCHASE AGREEMENT (the “Agreement”) is entered into on and as of
this 24 day of December, 2008, by and among (i) IXI MOBILE, INC., a corporation
organized under the laws of the State of Delaware (the “Company”); (ii) the
shareholders listed on Schedule A attached hereto (each a "Seller" and together
the “Sellers”);  and (iii) RUNCOM TECHNOLOGIES LTD., of 11 Moshe Levi Street,
Rishon Lezion 75658, Israel, a company organized under the laws of the State of
Israel (the “Purchaser”).
 
WHEREAS, the Sellers are the owners of certain shares in the Company and have
made certain loans to the Company and to IXI Mobile (R&D) Ltd. (the
"Subsidiary") that have been converted into Preferred Shares of the Company (the
"Conversion Shares").  The Sellers wish to sell such shares to the Purchaser and
the Purchaser wishes to purchase such shares from the Sellers in accordance with
the terms and conditions of this Agreement.
 
NOW THEREFORE, the parties hereto have agreed as follows:
 
1.
ACQUISITION

 
Subject to the terms and conditions hereof, at the Closing (as defined below),
each Seller shall sell and transfer to the Purchaser, severally and not jointly,
and the Purchaser shall purchase from each Seller, (A) such number of shares of
common stock of the Company (the "Common Shares") and warrants for the purchase
of shares of the Company (the "Warrant Shares"), as detailed alongside the name
of such Seller in Schedule A (collectively, the “Shares”), free and clear from
any liens, claims, mortgages, pledges, security interests, other encumbrances
and/or other third parties’ rights or restrictions of any kind whatsoever; and
(B) such number of shares of preferred stock of the Company (the "Preferred
Shares") from each Seller as detailed alongside the name of such Seller in
Schedule A received by each Seller after conversion of the loans granted by such
Seller to the Company or the Subsidiary, as applicable, as listed  in Schedule B
hereto, free and clear from any liens, claims, mortgages, pledges, security
interests, other encumbrances and/or other third parties’ rights or restrictions
of any kind whatsoever, all in consideration for warrants, substantially in the
form of Schedule C hereto (the "Warrants"), to purchase Ordinary Shares of the
Purchaser, nominal value of NIS 0.001  each, equal to 0.3182-% of the
outstanding shares of the Purchaser on a fully diluted basis as of the date
hereof (i.e., for the purchase of 77 Ordinary Shares of the Purchaser) at an
exercise price of $2,066  per share.  The Warrants shall be allocated among the
Sellers in the amounts set forth next to Sellers name on Schedule A.
 
2.
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 
Each of the Sellers hereby represents and warrants, severally and not jointly,
to the Purchaser as follows:
 
 
2.1.
Incorporation.  Such Seller is duly registered and validly existing under the
laws of its jurisdiction of organization set forth in Schedule A.


 
 

--------------------------------------------------------------------------------

 


 
2.2.
Authority to Transact.  Such Seller has the capacity and authority to execute
and deliver this Agreement, to perform hereunder and to consummate the
transactions contemplated hereby. All corporate and other (to the extent
required) action on the part of such Seller necessary for the authorization and
execution of this Agreement, and the performance of all of such Seller’s
obligations hereunder have been taken. This Agreement constitutes the valid and
legally binding obligation of such Seller, enforceable in accordance with its
terms.

 
 
2.3.
Execution of Agreement.

 
 
(A)
The execution and delivery of this Agreement by such Seller does not, and the
consummation of the transactions contemplated hereby will not:

 
 
(i)
constitute a breach of any law, rule or regulation of any government applicable
to such Seller;



 
(ii)
require the consent or agreement of any court, governmental body or entity; or



 
(iii)
violate any provisions of such Seller’s organisational documents.



 
(B)
The execution, delivery and performance of and compliance with this Agreement
and the other documents contemplated hereby by such Seller will not cause the
Company to lose any interest in or the benefit of any asset, right, license or
privilege, it presently owns or enjoys or cause anyone who normally does
business with the Company not to continue to do so on the same basis as
previously, will not result in any present or future indebtedness of the Company
becoming due prior to its stated maturity.  Compliance with the terms of this
Agreement or the other documents contemplated hereby will not give rise to or
cause any option or right of pre-emption to become exercisable.



 
2.4.
Ownership. It is the lawful sole owner of such number of Common Shares and
Preferred Shares detailed alongside its name in Schedule A free and clear of any
interest or equity of any person (including any right to acquire, option, or
right of pre-emption) or any mortgage, charge, pledge, lien, attachment,
assignment or any other encumbrance or security interest.

 
 
2.5.
The Shares owned by such Seller are:

 
 
(i)
duly authorised, validly issued, fully paid and non-assessable; and



 
(ii)
free of any security interests, proxies, voting trusts and other voting
agreements, calls or commitments of any kind.



 
2.6.
Seller hereby unconditionally and irrevocably waives any claims and/or demands
against the Company, its stockholders, officers and directors in connection with
the Shares and/or otherwise with respect to its relationship with the Company.


 
2

--------------------------------------------------------------------------------

 

3.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 
The Purchaser hereby represents and warrants to the Sellers as follows:
 
 
3.1
Incorporation.  The Purchaser is a private company duly organized and validly
existing under the laws of the State of Israel.

 
 
 
3.2
Authority to Transact.  The Purchaser has the capacity and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. All corporate action on the
part of the Purchaser, its directors, and its shareholders necessary for the
authorization and execution of this Agreement, the purchase of the Shares, the
issuance of the Warrants and the performance of all of Purchaser’s obligations
hereunder have been taken. This Agreement constitutes and, when signed by its
duly authorized representatives, all other documents contemplated hereby will
constitute, valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms.

 
 
3.3
Execution of Agreement.  The execution and delivery of this Agreement by the
Purchaser does not, and the consummation of the transactions contemplated hereby
will not, violate any provisions of the organizational documents of the
Purchaser.

 
 
 
3.4      Warrants.  The Purchaser has reserved shares in sufficient quantity to
issue the Warrant Shares to the Sellers.  Upon exercise of the Warrants, the
Warrant Shares will be duly authorised, validly issued, fully paid and
non-assessable

 
4.
CLOSING.

 
Subject to and concurrently with the closing under the Subscription Agreement
dated December 24, 2008 between the Company and the Purchaser (the "Subscription
Agreement"), the following transactions shall occur, which transactions shall be
deemed to take place simultaneously and none of them shall be deemed completed
until all have occurred (the “Closing”):
 
 
4.1.
The Purchaser shall deliver the Warrants to the Sellers.

 
 
4.2.
The Sellers shall execute and deliver to Purchaser executed stock transfer deeds
for the Common Shares and the Preferred Shares duly endorsed by each of the
Sellers in favor of the Purchaser accompanied by their respective share
certificates.

 
Each Seller shall deliver to the Purchaser an exemption from withholding tax or
certificate of reduced withholding in respect of the payment to such Seller in
respect of the Common Shares and Preferred Shares being sold by such Seller, all
to the reasonable satisfaction of the Purchaser.  If such exemption or
certificate of reduced withholding is not delivered by any Seller, the Purchaser
shall deposit the consideration for the Common Shares and Preferred Shares for
such Seller in escrow with the Purchaser's legal counsel or accountant until
such time as such Seller delivers an appropriate exemption or certificate of
reduced withholding or instructs the Purchaser to withhold in full and make
payment thereof to the Israeli tax authorities.

 
3

--------------------------------------------------------------------------------

 

5.
FURTHER ASSURANCES

 
Each of the parties hereto shall perform such further acts and execute such
further documents as may reasonably be necessary to carry out and give full
effect to the provisions of this Agreement and the intentions of the parties as
reflected hereby.
 
6.
GOVERNING LAW

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Israel without regard or giving effect to the conflict of laws or
choice of law provisions thereof or of any other jurisdiction. Any disputes
arising under or in relation to this Agreement shall be resolved exclusively by
the competent court in Israel.
 
7.
ASSIGNMENT

 
Except as otherwise expressly limited herein, the provisions hereof shall inure
to the benefit of, and be binding upon, the successors, assigns, heirs,
executors, and administrators of the parties hereto. None of the rights,
privileges, or obligations set forth in, arising under, or created by this
Agreement may be assigned or transferred without the prior consent in writing of
each party to this Agreement.
 
8.
INTEGRATION

 
This Agreement constitutes the full and entire understanding and agreement
between the parties with regard to the subject matter hereof and thereof.  The
preamble hereto constitutes an integral part hereof.
 
9.
WAIVER, AMENDMENTS

 
Any term of this Agreement may be amended and the observance of any term hereof
may be waived (either prospectively or retroactively and either generally or in
a particular instance) only with the written consent of all of the parties to
this Agreement. No delay or omission to exercise any right, power, or remedy
accruing to any party upon any breach or default under this Agreement, shall be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  All remedies, either under this Agreement or by law or otherwise
afforded to any of the parties, shall be cumulative and not alternative.
 
10.
NOTICES

 
All notices and other communications required or permitted hereunder to be given
to a party to this Agreement shall be in writing and shall be sent via facsimile
or mailed by registered or certified mail, postage prepaid, or otherwise
delivered by hand or by messenger, to the addresses appearing alongside each of
the Sellers in the list attached hereto as Schedule A and to the address of the
Purchaser stated in the introduction to this Agreement. Any notice sent in
accordance with this Section 10 shall be effective (i) if mailed, two (2)
business days after domestic mailing and five business days after international
mailing, (ii) if sent by messenger, upon delivery, and (iii) if sent via
facsimile, upon transmission and electronic confirmation of receipt or (if
transmitted and received on a non-business day on the first business day
following transmission and electronic confirmation of receipt).

 
4

--------------------------------------------------------------------------------

 
 
11.
SEVERABILITY

 
If any provision of this Agreement is held by a court of competent jurisdiction
to be unenforceable under applicable law, then such provision shall be excluded
from this Agreement and the remainder of this Agreement shall be interpreted as
if such provision were so excluded and shall be enforceable in accordance with
its terms; provided, however, that in such event this Agreement shall be
interpreted so as to give effect, to the greatest extent consistent with and
permitted by applicable law, to the meaning and intention of the excluded
provision as determined by such court of competent jurisdiction.
 
12.
COUNTERPARTS

 
This Agreement may be signed electronically or by facsimile and in one or more
counterparts, each of which shall be deemed an original but all of which shall
be deemed to constitute a single instrument. A signed agreement received by a
party hereto via facsimile or electronically in either Tagged Image Format Files
(“TIFF”) or Portable Document Format (“PDF”) will be deemed an original, and
binding upon the party who signed it.
 
[Signature Pages Immediately to Follow]

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Share Purchase
Agreement as of the date first written above.
 
IXI MOBILE, INC.
 
Signature:
         
By:
Israel Frieder
       
Title:
Chairman of the Board of Directors and Chief Executive Officer
 

 
[Signature Page 1 of 2 of this Share Purchase Agreement]

 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Share Purchase
Agreement as of the date first written above.
 
GEMINI ISRAEL III LP
 
Signature:
   
By:
Yossi Sela
David Cohen
Title:
Managing Partner
General Partner, Chief Financial Officer

 
GEMINI PARTNERS INVESTORS LP
 
Signature:
   
By:
Yossi Sela
David Cohen
Title:
Managing Partner
General Partner, Chief Financial Officer

 
GEMINI ISRAEL III PARALLEL FUND LP
 
Signature:
   
By:
Yossi Sela
David Cohen
Title:
Managing Partner
General Partner, Chief Financial Officer

 
GEMINI ISRAEL III OVERFLOW FUND LP
 
Signature:
   
By:
Yossi Sela
David Cohen
Title:
Managing Partner
General Partner, Chief Financial Officer

 
RUNCOM TECHNOLOGIES LTD.
 
Signature:
         
By:
   
Title:
   

 
[Signature Page 2 of 2 of this Share Purchase Agreement]

 
7

--------------------------------------------------------------------------------

 


Schedule A
 
Founder’s Name
 
Number of
Common
Shares
Transferred to
Purchaser
   
Number of
Warrant
Shares
Transferred
to Purchaser
   
Number of
Preferred
Shares
Transferred
to
Purchaser
   
Purchase
Price in
Warrant
Shares in
Purchaser
 
Gemini Israel III LP
    2,491,636       297,667       98,062       55  
Gemini Partners Investors LP
    29,761       3,542       1,167       1  
Gemini Israel III Parallel Fund LP
    454,219       54,250       17,872       10  
Gemini Israel III Overflow Fund LP
    512,279       61,208       20,164       11  
Total
                            77  

 
Name of Party
 
Address
 
Jurisdiction
Gemini Israel III LP
 
9 Hamenofim Street, Herzliya Israel
Fax No.: 09 958 4842
 
Delaware
Gemini Partners Investors LP
 
9 Hamenofim Street, Herzliya Israel
Fax No.: 09 958 4842
 
Israel
Gemini Israel III Parallel Fund LP
 
9 Hamenofim Street, Herzliya Israel
Fax No.: 09 958 4842
 
Israel
Gemini Israel III Overflow Fund LP
 
9 Hamenofim Street, Herzliya Israel
Fax No.: 09 958 4842
 
Delaware


 
8

--------------------------------------------------------------------------------

 

 Schedule B
 
Loans
 
1.           50% participation in Letter Agreement dated March 28, 2007 between
Gemini Israel Funds, Landa Ventures Ltd. and the Company for a loan in the
amount of $4,000,000, guaranteed by the Subsidiary, the principal plus accrued
interest as of November 30, 2008 totals $2,195,616.
 
2.           Loan Agreement dated June 19, 2006, as amended, between Southpoint
Master Fund, LP, the Gemini Israel Funds, the Company and the Subsidiary in the
amount of $20,000,000 by Southpoint Master Fund, LP and $8,000,000 in assumption
of debt owed to Bank Leumi L'Israel and guaranteed by Gemini.  The remaining
debt as of November 30, 2008 owed to Gemini consisting of a guarantee of the
Corporation's line of credit is $2,540,000.

 
9

--------------------------------------------------------------------------------

 

Schedule C
 
Form of Warrant

 
10

--------------------------------------------------------------------------------

 